Citation Nr: 1647663	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & Unidentified Female


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In October 2015, the Board remanded this matter for further development.

During the course of the appeal, the Veteran changed representatives.  The Board notes that the Veteran is now represented by the American Legion.  See May 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing acuity in the right ear, and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection is established for bilateral hearing loss, and is evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran maintains that such disability is more severe than as reflected by the currently assigned rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met.  The evidence establishes that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level II hearing acuity in the right ear, and Level IV hearing acuity in the left ear.  

The Board notes that private treatment records show a July 2010 audiogram.  The Veteran's pure tone thresholds for the right ear were 25, 35, and 60 decibels at 1000, 2000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear were 35, 65, and 65 decibels at 1000, 2000, and 4000 Hertz, respectively.  Word recognition scores for words presented at 40 decibels were 92 percent for the right ear and 84 percent for the left ear, with the score for the left ear improving to 96 percent when the presentation level was increased by 20 decibels.  As the audiogram does not contain the necessary pure tone threshold results at 3000 Hertz, and there is no indication that the audiological examination used a Maryland CNC test for speech recognition, the audiometric findings are not adequate for rating purposes.  See 38 C.F.R. § 4.85(a).

In September 2010, the Veteran underwent VA examination.  The Veteran's pure tone thresholds for the right ear were 10, 30, 55, and 55 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear were 15, 50, 55, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination scores, using the Maryland CNC word list, were 96 percent for the right ear and 92 percent for the left ear.  These audiological findings show Level I hearing acuity in both ears under Table VI.

The Veteran underwent VA examination in October 2012 in relation to his bilateral hearing loss.  The Veteran's pure tone thresholds for the right ear were 25, 50, 65, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear were 30, 65, 60, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination scores, using the Maryland CNC word list, were 86 percent for the right ear and 80 percent for the left ear.  These audiological findings show Level II hearing acuity in the right ear, and Level IV hearing acuity in the left ear under Table VI.

In December 2013, the Veteran underwent VA examination.  The Veteran's pure tone thresholds for the right ear were 20, 50, 60, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear were 25, 55, 55, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination scores, using the Maryland CNC word list, were 96 percent for the right ear and 90 percent for the left ear.  These audiological findings show Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear under Table VI.

In July 2016, the Veteran again underwent VA examination.  The Veteran's pure tone thresholds for the right ear were 20, 45, 60, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear were 30, 50, 60, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination scores, using the Maryland CNC word list, were 92 percent for the right ear and 84 percent for the left ear.  These audiological findings show Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear under Table VI.

The Veteran's hearing tests show at worst Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear results in a noncompensable disability rating.  See 38 C.F.R. § 4.85.  

In making such determinations, the Board notes that the Veteran has not demonstrated an exceptional pattern of hearing loss at any time during the appeal period.  Specifically, probative audiometric testing does not show pure tone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and understanding speech, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty hearing and understanding speech.  Even after considering such contentions, the Board finds that the criteria are not met for a compensable rating.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that staged ratings for such disability are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, including difficulty hearing and understanding others, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board thus finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) because of his functional limitations from his service-connected posttraumatic stress disorder and bilateral hearing loss in a January 2014 rating decision.  The Veteran has not expressed disagreement with the effective date of the award.  The Board finds that further consideration of the issue of entitlement to a TDIU is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


